     Case: 4:19-cv-01864-SRC Doc. #: 43 Filed: 05/08/20 Page: 1 of 4 PageID #: 387



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MARILYN BROWN, et al.,                           )
                                                  )
          Plaintiff(s),                           )
                                                  )
          vs.                                     )       Case No. 4:19-cv-01864-SRC
                                                  )
 ADAMS & ASSOCIATES, INC., et al.,                )
                                                  )
          Defendant(s).                           )

                                  MEMORANDUM AND ORDER

         This matter comes before the Court on [29] Defendants’ Motion for Separate Trials. The

Court denies the Motion.

I.       BACKGROUND

         This employment discrimination case involves allegations of sexual harassment and

retaliation. Plaintiffs Marilyn Brown, Tambra Cross, and Lashante’ Wade each allege that

Defendant Adams & Associates, Inc. terminated their employment after they reported sexual

harassment by Defendant Timothy Chambers. Adams & Associates operates the St. Louis Job

Corps, where all Plaintiffs were formerly employed. Chambers is the St. Louis Job Corps Center

Director.

         Defendants move the Court under Rules 20 and 42(b) of the Federal Rules of Civil

Procedure to order separate trials of each Plaintiff’s claims.

II.      STANDARD

         Federal Rule of Civil Procedure 20(a) governs the permissive joinder of parties into an

action. Rule 20(a) provides that parties may be joined as plaintiffs in an action if:

         (A) they assert any right to relief jointly, severally, or in the alternative with respect
         to or arising out of the same transaction, occurrence, or series of transactions or

                                                      1
 Case: 4:19-cv-01864-SRC Doc. #: 43 Filed: 05/08/20 Page: 2 of 4 PageID #: 388



       occurrences; and (B) any question of law or fact common to all plaintiffs will arise
       in the action.

Fed. R. Civ. Proc. 20(a). “Under the Rules, the impulse is toward entertaining the broadest

possible scope of action consistent with fairness to the parties; joinder of claims, parties, and

remedies is strongly encouraged.” Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1332–33 (8th

Cir. 1974) (citing United Mine Workers of America v. Gibbs, 383 U.S. 715, 724 (1966)).

       Accordingly, The Eighth Circuit employs a very broad definition of “transaction” as that

term is used in Rule 20: “Transaction is a word of flexible meaning. It may comprehend a series

of many occurrences, depending not so much upon the immediateness of their connection as

upon their logical relationship.” Id. at 1333. Hence, Rule 20 permits all “reasonably related”

claims to be tried in a single proceeding. Id. “Absolute identify of all events is unnecessary.”

Id.

       Joinder of parties under Rule 20(a) is not an absolute right, however. Under Rules 20(b)

and 42(b), a court has discretion to order separate trials or make other orders to prevent delay or

prejudice. Mosely, 497 F.2d at 1332.

III.   DISCUSSION

       Defendants argue that Plaintiffs’ claims should be severed for separate trials because

“there is no set of common facts pertaining to all of the Plaintiffs” and because Plaintiffs’ claims

“do not arise out of the same transaction or occurrence.” Doc. 29 at ¶ 3; Doc. 34 at 1. The Court

disagrees. Defendants raised similar arguments in a motion to sever filed in the state court

before this case was removed. Doc 31-2 (Brown v. Adams & Associates, Cause No. 1222-

CC11604 (Circuit Court of St. Louis City, Missouri) (Order dated June 20, 2019)). The state

court found that Plaintiffs’ claims were “connected with a common core” and shared “common

questions of law and fact”:


                                                  2
 Case: 4:19-cv-01864-SRC Doc. #: 43 Filed: 05/08/20 Page: 3 of 4 PageID #: 389



       [Brown, Cross, and Wade’s] claims all relate to Chambers sexually harassing them
       or others, then being terminated for complaining. The Court finds that [Brown,
       Cross, and Wade’s] claims arise out of conduct connected with a common core in
       that as alleged when a woman complains about Chambers sexually harassing
       someone, [Adams & Associates] and/or Chambers allegedly retaliate against the
       complainant. The Court finds that there are common questions of law and fact that
       will arise in this action regarding the injuries sustained by [Brown, Cross, and
       Wade] and their cause.

Doc. 31-2 at 4. This Court agrees. The Court finds that Plaintiffs’ claims share at least one

common question of law and fact. The Court further finds that Plaintiffs’ claims are “reasonably

related” and arise from the same series of transactions or occurrences. Mosley, 497 F.2d at 1333.

Thus, the requirements for permissive joinder under Rule 20(a) are satisfied.

       Defendants further argue that, even if the requirements for joinder are met under Rule

20(a), the Court should exercise its discretion under Rules 20(b) and 42(b) to sever Plaintiffs’

claims for trial to avoid prejudice and jury confusion. Doc. 30 at 4. Rule 20(b) permits a district

court to order separate trials “to protect a party against embarrassment, delay, expense, or other

prejudice”. Fed. R. Civ. Proc. 20(b). Rule 42(b) allows the court to order separate trials “[f]or

convenience, to avoid prejudice, or to expedite and economize”. Fed. R. Civ. Proc. 42(b). Both

rules are permissive. They provide that a district court may order separate trials for the

enumerated reasons, rather than prescribing that they must. “In this manner, the scope of the

civil action is made a matter for the discretion of the district court, and a determination on the

question of joinder of parties will be reversed on appeal only upon a showing of abuse of that

discretion.” Mosley, 497 F.2d at 1332 (Chicago, R.I. & P.R.R. v. Williams, 245 F.2d 397, 404

(8th Cir. 1957)).

       Defendants argue that the “differences between Plaintiffs’ claims are significant and

create the threat of real jury confusion” if a single jury hears evidence specific to each Plaintiff’s

individualized claim. Doc. 34 at 4. The Court disagrees. Although Brown, Cross, and Wade


                                                  3
 Case: 4:19-cv-01864-SRC Doc. #: 43 Filed: 05/08/20 Page: 4 of 4 PageID #: 390



had different job titles, they all allege that Adams & Associates terminated them in retaliation for

reporting sexual harassment by Chambers. Thus, each Plaintiff’s individual evidence is also

probative of Plaintiffs’ common allegation that Adams & Associates has a “history of firing

employees at the St. Louis Job Corps to retaliate against them.” Doc. 8 at ¶ 11. See Dindinger v.

Allsteel, Inc., 853 F.3d 414, 424 (8th Cir. 2017) (me-too evidence “should normally be freely

admitted at trial because an employer’s past discriminatory policy and practice may well

illustrate that the employer’s asserted reasons for disparate treatment are a pretext for intentional

discrimination.”) (internal quotations omitted). The Court is confident that issues of proof

pertaining to Plaintiffs’ individualized claims can be adequately addressed by appropriate jury

instructions.

       Accordingly,

       IT IS HEREBY ORDERED that [29] Defendants’ Motion for Separate Trials is denied.

So Ordered this 8th day of May, 2020.



                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                                  4
